DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 16 September 2019, 24 March 2020, and 16 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SAWASE (US 2018/0134033 A1) in view of NISHIKAWA et al. (WO 2009/069691 A1).
As related to independent claims 1 & 6, SAWASE teaches a printing apparatus [claim 1] and printing method [claim 6] (SAWASE – Page 2, Paragraphs 32-47 and Figure 1, Reference #5, shown below), comprising: a discharge head that discharges ink from a nozzle (SAWASE – Figures 1 & 2, Reference #50 & 100, shown below); a recovery tank that stores ink recovered from the discharge head (SAWASE – Page 5, Paragraphs 89-92 and Figure 5, Reference #210, shown below); a supply tank that stores ink to be supplied to the discharge head (SAWASE – Page 5, Paragraphs 89-92 and Figure 5, Reference #220, shown below); a circulation pump that transfers the ink from the recovery tank to the supply tank with supplied electric power to perform an ink circulation operation of circulating ink in a circulation path that returns to the recovery tank after reaching the discharge head from the recovery tank via the supply tank (SAWASE – Page 4, Paragraphs 62-65; Page 5, Paragraphs 89-92; and Figure 5, Reference #202, shown below); a first negative pressure applying part configured to apply a negative pressure to the inside of the supply tank (SAWASE – Page 11, [claim 1] or supplying electric power [claim 6] to the circulation pump and the first solenoid valve (SAWASE – Figure 6, Reference #500, #550, #209, #202, & #203, shown below).

    PNG
    media_image1.png
    320
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    414
    media_image2.png
    Greyscale
	 
    PNG
    media_image3.png
    479
    506
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    451
    771
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    485
    716
    media_image5.png
    Greyscale


Continuing with claims 1 & 6, SAWASE does not specifically teach the use of the solenoid valve in the manner listed, “to cut off the supply tank and the recovery tank from each other when being energized and cause the supply tank and the recovery tank to communicate with each other when not being energized.”  However, it would have been obvious to one of ordinary skill in the art at the time of filing to use one of the solenoid valves located between the supply and recovery cartridges of SAWASE in the manner disclosed in order to suppress or prevent the inflow of ink from the supply ink cartridge to the recovery ink cartridge (SAWASE – Figure 5, Reference #287, shown above).  Meanwhile, NISHIKAWA teaches a printing apparatus with a discharge head (NISHIKAWA – Figure 1, Reference #2, shown below)and  specifically teaches the solenoid valve between two tanks is opened after power failure to ensure the tank 


    PNG
    media_image6.png
    410
    496
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify the use of a solenoid valve by SAWASE to control the pressure in the ink tanks and specifically modify the solenoid valve to be opened after a power failure as taught by NISHIKAWA in an effort to ensure the storage containers of the ink are not damaged when the power is turned off (NISHIKAWA – Page 14, Paragraph 44).

As related to dependent claim 2, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the second negative pressure applying part has a second solenoid valve connected to the recovery tank (SAWASE – Page 5, Paragraph 92 and Figure 16, Reference #216, shown above), the first negative pressure applying part has a third solenoid valve connected to the supply tank (SAWASE – Page 
As related to further dependent claim 3, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the first negative pressure applying part further has a first negative pressure tube that is flexible and connected to 
As related to further dependent claim 4, 
As related to dependent claim 5, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the printing apparatus and a drying apparatus configured to dry ink discharged onto a printing medium by the printing apparatus (SAWASE – Page 2, Paragraphs 31-34; Page 5, Paragraph 92; Page 6, Paragraphs 115-116; and Figure 1, Reference #7, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NISHIYAMA et al. (US 2015/0022572 A1) teaches a printing apparatus with solenoid valves between supply tanks and recovery tanks.  Ohtsu et al. (US 2016/0288523 A1) teaches a printing apparatus with a pump between a supply and a recovery tank a solenoid valves used to control pressure.  YOSHIDA et al. (US 2018/0147854 A1) teaches a printing apparatus with numerous valves between supply and recovery tanks while specifying solenoid valves in the circulation path.  Smith et al. (US 10,071,559 B2) teaches an ink jet printer circulation path with solenoid valves used to control the flow of ink.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853